




























MACANDREWS & FORBES GROUP, LLC


Sublandlord and
SIGA TECHNOLOGIES, INC.


Subtenant








SUBLEASE












Sublease Premises:    Portion of the 17th Floor
660 Madison Avenue New York, NY I 0065


Dated as of:    January , 2013




--------------------------------------------------------------------------------




TABLE OF CONTENTS


Paragraph
Page
1
Term
3
2
Rent and Additional Rent
3
3
Use of the Sublease Premises
4
4
Incorporation of Overlease Terms
4
5
Sublease Subject to Overlease
5
6
Alterations
6
7
Occupancy Tax
6
8
Non-Applicability of Certain Provisions of the Overlease
6
9
Assignment and Subletting
6
10
Insurance
7
11
Brokerage
7
12
Assignment of the Overlease
7
13
Notices and Cure Periods; Default and Remedies
8
14
Binding Effect
8
15
Condition of the Sublease Premises
8
16
At End of Term
9
17
Security
9
18
Miscellaneous
10
19
Valid Authority
10
20
Failure to Give Possession
10
21
Overlandlord Termination Right
10
22
Right of First Offer
11
23
Extension Option
11

EXHIBIT A - Overlease




--------------------------------------------------------------------------------




SUBLEASE
AGREEMENT OF SUBLEASE ("Sublease") dated as of the day of January, 2013, by and
between MACANDREWS & FORBES, GROUP, LLC, a Delaware limited liability company,
having an office at 35 East 62 Street, New York, New York 10065 ("Sublandlord"),
and SIGA TECHNOLOGIES, INC., a Delaware corporation, having an office at 35 East
62 Street, New York, New York 10065 ("Subtenant").


WHEREAS:


I.
By lease elated October 29, 2012 (the "Overlease") between Etoile

660 Mad ison LLC ("Overland lord"), as land lord, and Sublandlord, as tenant
(the "Overlease"), Sublandlord leased from Overland lord a portion of the
seventeenth (17th) floor of the building (the "Building") located at 660 Madison
Avenue, New York, New York (as the same are shown on the floor plan annexed to
the Overlease as Schedule B); and


I.Subtenant desires to sublet from Sublandlord all of the premises leased by
Sublandlord pursuant to the Overlease (for purposes of this Sublease, the
"Sublease Premises"), upon the terms and subject to the provisions and
conditions hereinafter set forth;


NOW, THEREFORE, the parties hereto, i n consideration of the mutual covenants,
conditions and agreements hereinafter contained, do hereby agree as follows:



--------------------------------------------------------------------------------





1.Term. Sublandlord hereby sublets the Sublease Premises to Subtenant, and
Subtenant hereby hires the Sublease Premises from Sublandlord , for a term (the
"Term")
commencing on the date (the "Commencement Date") upon which all of the following
shall have occurred : (i) a fully executed duplicate original of this Sublease
shall have been delivered to Subtenant; and (ii) the Commencement Date of the
Overlease, and which shall encl on the clay immediately preceding the expiration
date of the Overlease (the "Expiration Date"), unless
sooner terminated in accordance with the provisions of this Sublease.




1.
Rent and Additional Rent.



A.Subject to the provisions of Subparagraph 2C below, Subtenant covenants and
agrees that Subtenant shall pay to Sublandlord fixed rental ("Fixed Rent") at
the same rates then payable by Sublandlord pursuant to the Overlease . Subtenant
agrees to pay all Fixed Rent to Sublandlord, in lawful money of the United
States, in equal monthly installments
in advance, on the first (1st) clay of each calendar month during the Term,
without any deduction, offset, abatement, defense and/or counterclaim
whatsoever; it being agreed, however, that Subtenant shall not be required to
pay Fixed Rent and/or additional rent pursuant to this
Sublease, during any period that Fixed Rent or additional rent, as applicable,
shall not be payable under the Overlease. Without limiting the foregoing,
Subtenant's obligation to pay Fixed Rent shall not commence until the end of the
Free Fixed Rental Period (as the same may be extended ) under the Overlease.
Subtenant has heretofore paid the first (1st) monthly installment of Fixed Rent.
The monthly installment of Fixed Rent payable on account of any partial calendar
month during the Term, if any, shall be prorated.
B.    In addition to the Fixed Rent payable hereunder, Subtenant covenants to
pay as additional rent, all amounts that are required to be paid to Overlandlord
as additional rent pursuant to the Overlease, including, without limitation, all
amounts payable under Article 5 and Article 6 of the Overlease, and which are
payable with respect to the Sublease Premises for periods occurring wholly or in
part within the Term of this Sublease, as calculated and in the manner provided
in the Overlease.




--------------------------------------------------------------------------------






A.Except to the extent that the parties hereto agree that such payments may be
made to Subland lord by wire transfer, all payments of Fixed Rent and additional
rent (Fixed Rent and additional rent are collectively referred to herein as
"rent") shall (as the parties may agree), be made by good and sufficient check
(subject to collection) currently elated, issued directly from Subtenant,
without endorsements, to the order of MacAnclrews & Forbes Group, LLC, or to
Overlandlord. Furthermore, in any instance where the Overlease provides for
payment to Overlandlord, Subtenant's sole obligation shall be (as applicable) to
make such payment directly to Overland lord or reimburse Sublandlorcl for the
actual amount
paid by Sublandlord to Overlandlord (without any markup to Sublandlord), and
with the express agreement that there shall be no duplicate payments by
Subtenant of any amounts.


B.In the event that rent is clue under the Overlease with respect to any period
which follows the Expiration Date, Subtenant's obligations hereunder on account
of such rent shall be appropriately prorated.


C.Notwithstanding anything to the contrary contained in this Sublease, all sums
of money, other than Fixed Rent, as shall become due and payable by Subtenant to
Sublandlord under this Sublease shall be deemed to be additional rent, and
Sublandlord shall have the same rights and remedies in the event of non-payment
of additional rent as are available to Sublandlord for the non-payment of Fixed
Rent.


1.Use of the Sublease Premises. Subtenant shall use and occupy the Sublease
Premises for executive and general business office purposes only, in accordance
with the terms and conditions of the Overlease (the "Permitted Use"), as well as
such ancillary uses as are permitted under the Overlease, and for no other
purpose , and further covenants not to do any act which will result in a
violation of the Overlease.


1.
Incorporation of Overlease Terms.



A.All capitalized and other terms not otherwise defined herein shall have the
meanings ascribed to them in the Overlease, unless the context clearly requires
otherwise.


B.    Except as herein otherwise expressly provided, all of the terms,
provisions, covenants and conditions contained in the Overlease are hereby made
a part hereof. The rights and obligations contained in the Overlease are, during
the term of this subletting, hereby imposed upon the respective parties hereto,
Sublandlord as being substituted for Overland lord , and Subtenant being
substituted for Sublandlord with respect to the Overlease; provided, however ,
that Sublandlord shall not be liable to Subtenant for any failure in performance
resulting from the failure in performance by Overlandlord under the Overlease of
the corresponding covenant of the Overlease, and Sublandlord's obligations
hereunder are accordingly conditional where such obligations require such
parallel performance by Overlandlord. It is expressly agreed that Sublandlord
shall not be obligated to perform any obligation which is the obligation of
Overland lord under the Overlease. Sublandlord shall have no liability to
Subtenant by reason of the default of Overland lord under the Overlease.
Notwithstanding anything to the contrary contained in or omitted from Paragraph
8 below, Subtenant recognizes that Sublandlord is not in a position and shall
not be required to render any of the services or utilities, to make repairs,
replacements, restorations, alterations or improvements or to perform any of the
obligations required of Overland lord by the terms of the Overlease and agrees
that Sublandlord shall not be bound by any of Overlandlord's representations
concerning the Building (including the Sublease Premises). Sublandlord agrees,
however, to use reasonable efforts to enforce its rights against Overlandlord
under the Overlease for the benefit of Subtenant upon Subtenant's written
request therefor (and to forward to Overlandlord any notices or requests for
consent as Subtenant may reasonably request). Subtenant shall promptly reimburse
Sublandlord for any and all costs which Sublandlord shall incur in expending
such efforts. Furthermore, and without limiting any of the other provisions of
this Sublease, Subtenant does hereby indemnify and agree to hold Sublandlord
harmless from and against any and all claims, liabilities, damages, costs and
expenses (including, without limitation, reasonable attorney's fees and
disbursements) incurred by Sublandlord in expending such efforts. Nothing
contained in this Subparagraph 4B shall require Sublandlord to institute any
suit or action to enforce any such rights; provided,




--------------------------------------------------------------------------------




however, that at the request of Subtenant, Sublandlord shall permit Subtenant to
institute an action or proceeding against Overlandlord (an "Overlease
Enforcement Proceeding") in the name of Sublandlord (or, without Sublandlord
making any kind of representation or warranty that Subtenant shall have the
privity or standing to do so, Sublandlord shall permit Subtenant to institute an
action or proceeding against Overland lord in Subtenant's own name) to enforce
Sublandlord's rights under the Overlease which are applicable to Subtenant,
provided that: (i) Subtenant shall not then be in default under any of the
terms, covenants or conditions of this Sublease following notice and the
expiration of any applicable cure periods; and (ii) such action shall be
prosecuted at the sole cost and expense of Subtenant, and Subtenant shall agree
to indemnify and hold Sublandlord harmless from and against any and all claims,
liabilities, damages, costs and expenses (including, without limitation,
reasonable attorney's fees and disbursements) incurred or suffered by
Sublandlord in connection with such action or proceeding. Subtenant acknowledges
that the failure of Overland lord to provide any services or comply with any
obligations under the Overlease shall not entitle Subtenant to any abatement or
reduction in rent except to the extent that Sublandlord receives a corresponding
abatement or reduction in rent pursuant to the Overlease. Sublandlord hereby
agrees that Subtenant may send requests for additional services, or notices with
respect to service related issues, directly to Overland. At Sublandlord's
request, Subtenant shall provide Sublandlord with copies of any notices that
Subtenant sends to Overland lord.


A.Wherever the Overlease refers to the "Demised Premises" such references for
the purposes hereof shall be deemed to refer to the Sublease Premises.


B.Wherever the Overlease refers to the "Expiration Date" such references for the
purposes hereof shall be deemed to refer to the Expiration Date of this
Sublease.
C.Sublandlord represents that, to the knowledge of Sublandlord, as of the date
hereof, the Overlease annexed hereto as Exhibit "A" and made a part hereof is a
true and complete copy of the Overlease.


1.Sublease Subject to Overlease.


A.This Sublease is subject and subordinate to the Overlease and to the matters
to which the Overlease is or shall be subordinate. In the event that the
Overlease shall be cancelled or terminated prior to the expiration date of this
Sublease, whether by
voluntary or involuntary means or by operation of law or for any reason
whatsoever, then this Sublease shall also terminate. Subtenant hereby covenants
that, throughout the Term, Subtenant shall observe and perform all of the
provisions of the Overlease which are to be observed and performed by the tenant
thereunder other than the covenant to pay rent to the Overlandlord.
Subtenant covenants that Subtenant shall not do any act, matter or thi ng which
will be, result in, or constih1te a violation or breach of or a default under
the Overlease; it being expressly agreed to by Subtenant that any such
violation, breach or default shall constitute a material breach by Subtenant of
a substantial obligation under this Sublease. Subtenant hereby agrees that
Subtenant shall indemnify and hold Sublandlord harmless from and against all
claims, liabilities, penalties and expenses, including, without limitation,
reasonable attorneys' fees and disbursements, arising from or i n connection
with any default by Subtenant in Subtenant's performance of those terms,
covenants and conditions of the Overlease which are or shall be applicable to
Subtenant, as above provided, and all amounts payable by Subtenant to
Sublandlord on account of such indemnity shall be deemed to be additional rent
hereunder and shall be payable within ten (10) days following demand.
Notwithstanding anything to the contrary contained in or omitted from Paragraph
8 below, in any case where the consent or approval of Overlandlord shall be
required pursuant to the Overlease, Subtenant shall not be required to obtain a
corresponding consent or approval from Sublandlord. Sublandlord agrees that
Subtenant may request any required consents or approvals directly from
Overlandlord.
Notwithstanding the foregoing, if Overlandlord shall require that Sublandlord
(rather than Subtenant) deliver such consent or approval requests, or that
Sublandlord join in any such requests with Subtenant, then Sublandlord shall, as
applicable, and at no cost to Subtenant, join in such requests or directly issue
such requests. Furthermore, in any instance where the Overlease permits the
Overlandlord to assess a charge, Subtenant's sole obligation shall be (as
applicable) to pay such charge directly to Overlandlord or reimburse




--------------------------------------------------------------------------------




Sublandlord for the actual amount charged to Overlandlord (without any markup to
Sublandlord) and with the express agreement that there shall be no duplicate
payments by Subtenant of the amounts in question.


B.Subtenant agrees to be bound, for all purposes of this Sublease, by any
modifications or amendments to the Overlease. Sublandlord shall not, without
Subtenant's consent agree to amend or modify the Overlease in any way that would
increase Subtenant's obligations hereunder, or decrease Subtenant's rights with
respect to the Permitted Use of the Sublease Premises, or which would otherwise
materially adversely affect Subtenant's rights or obligations hereunder or seek
to terminate the Overlease.




1.Alterations. Subtenant shall not perform or make any Alterations without
complying with the provisions of Article 8 of the Overlease, including, but not
limited to, obtaining the prior consent of Overland lord (as required).
Subtenant shall not be required to
obtain Sublandlord's consent for any Alterations or Decorative Changes that have
been consented to by Overlandlord or that do not require Overlancllord's
consent. At Sublandlord's request, Subtenant shall reimburse Sublandlord within
twenty (20) clays following demand for all amounts charged by Overlandlord in
com1ection with any of Subtenant's Alterations; with it being agreed, however,
that no charges shall be separately assessed by Sublandlord .


1.Occupancy Tax. If any commercial rent or occupancy tax shall be levied with
regard to the Sublease Premises during the Term, Subtenant shall pay the same
either to the taxing authority, or, if appropriate, to Sublandlord, as
additional rent, not less than twenty (20) clays before the clue elate of each
and every such tax payment. In the event that any such tax payment shall be made
by Subtenant to Sublandlord, Sublandlord shall remit the amount of such payment
to the taxing authority on Subtenant's behalf.


1.Non-Applicability of Certain Provisions of the Overlease. The following
provisions of the Overlease shall not be incorporated into this Sublease by
reference: Article 6, to the extent that the incorporation by reference thereof
would be construed as requiring
Sublandlord to assume any of Overlandlord's obligations thereunder or permitting
Sublancllord to cause the provision of any services to be discontinued; Article
7 to the extent that the
incorporation by reference thereof would be construed as requiring Sublandlord
to assume any of Overlandlord's obligations thereunder; Section 11.14; Section
15.04; Section 17.04; Article 23; Article 31; Article 35; Section 39.01 (except
for the last sentence thereof); Section 39.02; Schedule C; Schedule J; Schedule
K; and Schedule L.




1.
Assignment and Subletting.



A.Subtenant, on its own behalf and on behalf of its heirs, distributees,
executives, administrators, legal representatives, successors and assigns,
covenants and agrees that Subtenant shall not, by operation of law or otherwise
: (i) assign, whether by merger, consolidation or otherwise, mortgage or
encumber its interest in this Sublease, in whole or in
part, or (ii) sublet, or permit the subletting of, the Sublease Premises or any
part thereof, or
(iii) permit the Sublease Premises or any part thereof to be occupied or used
for desk space, mailing privileges or otherwise by any person or entity other
than Subtenant, without, in each such instance, complying with the applicable
provisions of Article 14 of the Overlease and obtaining the consent of
Overlandlord (as required). Subtenant shall not be required to obtain
Sublandlord 's consent for those transactions that may be entered into without
Overlandlord's
consent pursuant to Article 14 of the Overlease or for which Overlandlord' s
consent shall have been obtained. Sublandlord shall cooperate with Subtenant
efforts to obtain any required Overlandlord consents under Article 14 of the
Overlease.


A.At Sublandlord's request, Subtenant shall reimburse Sublandlord within twenty
(20) days following demand for all amounts charged by Overland lord in
connection with an assignment or subletting request by Subtenant; with it being
agreed, however , that no charges




--------------------------------------------------------------------------------




shall be separately assessed by Sublandlord .


B.No consent by Sublandlord or Overlandlord to any assignment, subletting or
other occupancy agreement shall in any manner be considered to relieve Subtenant
from complying with the provisions of this Paragraph 9 in connection with any
further


5
N Y 743S0677v l
assignment or subletti ng. The provisions of this Paragraph 9 shall apply to
each and every sublease or assignment Subtenant proposes to enter into during
the Term.


1.
Insurance.



A.Subtenant shall, at its own cost and expense, obtain, maintain and keep i n
force during the Term for the benefit of Sublandlord, Subtenant, Overlandlord
and such other parties as are designated in the Overlease all insurance that
Sublandlord is required to maintain pursuant to Articles 11 of the Overlease
with respect to the Sublease Premises. During any period that Subtenant shall be
a Designated Permitted Party, the parties can agree that, although Subtenant may
elect to do so, Subtenant shall not be required to maintain separate insurance
to the extent that Subtenant is then covered under Sublandlord's insurance.


B.Subtenant shall pay all premiums and charges for all of Subtenant's policies,
and, if Subtenant shall fail to make any payment when due or carry any such
policy, Sublandlord may, but shall not be obligated to, make such payment or
carry such
policy, and the amount paid by Sublandlord, with interest thereon at the Lease
Rate (as such term is defined in the Overlease), from the date of such payment ,
shall be repaid to Sublandlord by Subtenant promptly following demand, and all
such amounts so repayable, together with such interest , shall be deemed to
constitute additional rent hereunder. Payment by Sublandlord of any such
premium, or the carrying by Sublandlord of any such policy, shall not be deemed
to waive or release the default of Subtenant with respect thereto.


C.Notwithstanding the limits of insurance specified in Article 11 of the
Overlease, Subtenant agrees to defend, indemnify and hold harmless Sublandlord,
and the agents, partners , shareholders, directors, officers and employees of
Sublandlord, from and against all damage, loss, liability, cost and expense
(including, without limitation, engineers', architects ' and attorneys' fees and
disbursements) resulting from any of the risks referred to in Article 11 of the
Overlease (as incorporated herein by reference). Such indemnification shall
operate whether or not Subtenant has placed and maintained the insurance
specified in this Paragraph 10, and whether or not proceeds from such insurance
actually are collectible from one or more of Subtenant's i11surance companies.


11.    Brokerage. Subtenant warrants and represents to Sublandlord that it has
not dealt with any broker in connection with this Sublease. Subtenant shall
indemnify and hold Sublandlord harmless from and against any claims arising by
reason of a breach foregoing representation and warranty. Sublandlord warrants
and represents to Subtenant that it has not dealt with any broker in c01mection
with this Sublease. Sublandlord shall indemnify and hold Subtenant harmless from
and against any claims arising by reason of a breach foregoing representation
and warranty.




1.Assignment of the Overlease. The term "Sublandlord " as used in this Sublease
means only the tenant under the Overlease, at the time in question, so that if
Sublandlord's interest i n the Overlease is assigned f n accordance with the
applicable provisions of the Overlease (including obtaining any required
consents), Sublandlord shall be thereupon released and discharged from all
covenants, conditions and agreements of Sublandlord hereunder accruing with
respect to the Overlease from and after the date of such assignment, but such






--------------------------------------------------------------------------------




6
NY 74350677vl
covenants, conditions and agreements of the Overlease shall remain binding on
the assignee until thereafter assigned .


1.
Notices and Cure Periods; Default and Remedies.



A.All not ices hereunder to Sublandlord or Subtenant shall be given in writing
and delivered by hand, national overnight courier or mailed by certified or
registered mail, return receipt requested, to the addresses set forth below:


If to Sublandlord :


MacAndrews & Forbes Group, LLC 35 East 62 Street
New York, New York 10065 Attention: Steven Fasman , Esq.






If to Subtenant:
Prior to the Commencement Date: SIGA Technologies, Inc.
35 East 62 Street
New York, New York 10065
Attention: Executive Vice President and General Counsel


Subsequent to the Commencement Date: SIGA Technologies, Inc.
660 Madison Avenue
New York, New York 10065
Attention: Executive Vice President and General Counsel




A.By notice given in the aforesaid manner, either party hereto may notify the
other as to any change as to where and to whom such party's notices are
thereafter to be addressed.


B.The effective date of any notice shall be the date such notice is delivered or
refused (if by hand or by national overnight courier) or the third (3rd)
business day following the date of mailing thereof.


1.Binding Effect. The covenants, conditions and agreements contained in this
Sublease shall bind and inure to the benefit of the parties hereto and their
respective legal representatives, successors and assigns (to the extent
permitted hereunder).


1.Condition of the Sublease Premises. It is understood and agreed that all
understandings and agreements heretofore had between the parties are merged in
this Sublease, which alone fully and completely expresses their agreements, and
that the same are entered into after full investigation, neither party relying
upon any statement or representation made by the other and not embodied in this
Sublease. Notwithstanding anything to the contrary contained in the Overlease
and/or this Sublease (but with the understanding that Overlandlord shall
complete the work specified in the Overlease), Subtenant agrees to accept
possession of the Sublease Premises in "as is" and "where is" condition on the
Commencement Date, and Sublandlord shall not be required to perform work of any
kind, nature or description to prepare the Sublease Premises for Subtenant's
occupancy or make any contribution for work to be performed by Subtenant.




--------------------------------------------------------------------------------






1.
At End of Term.

    
A.Upon the expiration or sooner termination of the Term, Subtenant shall vacate
and surrender the Sublease Premises in the manner required pursuant to the
Overlease.


B.    The parties recognize and agree that the damage to Sublandlord resulting
from any failure by Subtenant to timely surrender possession of the Sublease
Premises as aforesaid will be substantial and will exceed the amount of the
monthly installments of the rent payable hereunder. Subtenant therefore agrees
that, if possession of the Sublease Premises
is not surrendered to Sublandlord on the Expiration Date or sooner termination
of the Term, then, in addition to any other right or remedy Sublandlord may have
hereunder or at law or in equity, Subtenant shall indemnify and hold Sublandlord
harmless from and against any and all claims and causes of action which may
arise by reason thereof and reimburse Sublandlord for all damages, use and
occupancy payments and other amounts that Sublandlord is required to pay
Overlandlord pursuant to the Overlease by reason thereof. Nothing herein
contained shall be deemed to permit Subtenant to retain possession of the
Sublease Premises after the Expiration Date or sooner termination of this
Sublease, and no acceptance by Sublandlord of payments from Subtenant after the
Expiration Date or sooner termination of the Term shall be deemed to be
other than on account of the amount to be paid by Subtenant in accordance with
the provisions of this Section 16B, which provisions shall survive the
Expiration Date or sooner termination of this Sublease .




1.
Security.



A.Subtenant has heretofore deposited with Sublandlord the sum of
$360,504 .00 (the "Security Deposit Amount"), as security for the faithful
performance and observance by Subtenant of all of the covenants, agreements,
terms, provisions and conditions of this Sublease. Subtenant agrees that, if
Subtenant shall default (following notice and the explanation of an applicable
cure period) with respect to any of the covenants, agreements, terms, provisions
and conditions that shall be the obligation of Subtenant to observe, perform or
8
NY 74350677vl
keep under the terms of this Sublease, including the payment of the Fixed Rent
and additional rent, Sublandlord may use, apply or retain the whole or any part
of the security being held by Sublandlord (the "Security") to the extent
required for the payment of any Fixed Rent and additional rent, or any other
payments as to which Subtenant shall be in default (following notice and the
explanation of an applicable cure period) or for any monies which Sublandlord
may expend or may be required to expend by reason of Subtenant's default in
respect of any of the covenants, agreements, terms, provisions and conditions of
this Sublease, including any damages or deficiency in the reletting of the
Sublease Premises, whether such damages or deficiency accrued before or after
summary proceedings or other re-entry by Sublandlord. Sublandlord
shall not be required to so use, apply or retain the whole or any part of the
Security so deposited, but if the whole or any part thereof shall be so used,
applied or retained, then Subtenant shall, upon demand, deposit with Sublandlord
an amount in cash equal to the amount so used , applied or retained, so that
Sublandlord shall have the entire Security Deposit Amount on hand at all times
during the Term. In the event that Subtenant shall fully and faithfully comply
with all of the terms, provisions, covenants, agreements and conditions of this
Sublease, the Security shall be returned to Subtenant after the Expiration Date
and delivery of exclusive possession of the entire Sublease Premises to
Sublandlord. In the event of an assignment of Sublandlord's interest in, under
or to this Sublease: (i) Sublandlord shall transfer the Security to the assignee
or lessee or transferee, (ii) Sublandlord shall thereupon be released by
Subtenant from all liability for the return of such Security, and (iii)
Subtenant agrees to look solely to Sublandlord's successor for the ret urn of
said Security; it being agreed that the provisions hereof shall apply to every
transfer or assignment made of the Security to a new Sublandlord. Subtenant
further covenants that Subtenant will not assign or encumber or attempt to
assign or encumber the monies deposited herein as Security, and that neither
Sublandlord nor Sublandlord's successors or assigns shall




--------------------------------------------------------------------------------




be bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.


B.In the event that the amount of the security deposit required under the
Overlease shall be increased or decreased, then the Security Deposit Amount
shall be increased or decreased by a corresponding amount.


1.
Miscellaneous.



A.This Sublease is made in the State of New York and shall be governed by and
construed under the laws thereof. This Sublease supersedes any and all other or
prior understandings, agreements, covenants, promises, representations or
warranties of or between the parties (which are fully merged herein). The
headings in this Sublease are for purposes of reference only and shall not limit
or otherwise affect the meaning hereof. Whenever necessary or appropriate, the
neuter gender as used herein shall be deemed to include the masculine and
feminine; the masculine to include the feminine and neuter; the feminine to
include the masculine and neuter; the singular to include the plural; and the
plural to include the singular. This Sublease shall not be binding upon
Sublandlord for any purpose whatsoever unless and until Sublandlord has
delivered to Subtenant a fully executed duplicate original hereof.


1.Valid Authority. A. Subtenant hereby represents and warrants to Sublandlord
that:


(i)Subtenant: (a) is duly organized, validly existing and in good standing in
the State of Subtenant's incorporation; and (b) has the full right and authority
to. enter into this Sublease; and


(ii)The execution, delivery and performance of this Sublease by Subtenant: (a)
does not conflict with any provisions of any instrument to which Subtenant is a
party or by which Subtenant is bound; and (b) constitutes a valid, legal and
binding obligation of Subtenant.


A.
Sublandlord hereby represents and warrants to Subtenant that:



(i)Sublandlord: (a) is duly organized, validly existing and in good standing in
the State of Sublandlord's formation; and (b) has the full right and authority
to enter into this Sublease; and


(ii)    The execution, delivery and performance of this Sublease by Sublandlord:
(a) does not conflict with any provisions of any instrument to which Sublandlord
is a party or by which Subtenant is bound, and (b) constitutes a valid, legal
and binding obligation of Sublandlord.


1.Failure to Give Possession. Sublandlord shall not be subject to any liability
for any failure to give possession of the Sublease Premises by any particular
date, and the validity of this Sublease shall not be impaired under such
circumstances, nor shall the same be construed to extend the term of this
Sublease. Notwithstanding the foregoing, if Overlandlord shall not deliver the
Sublease Premises in the required delivery condition by the Scheduled Completion
Deadline, then at Subtenant's written request, Sublandlord shall exercise
Sublandlord's right to terminate the Overlease, and upon such termination of the
Overlease, this Sublease shall also be deemed to have been terminated and of no
further force and effect. The provisions of this Paragraph 20 are intended to
constitute "an express provision to the contrary" within the meaning of Section
223-a of the New York Real Property Law.


1.Overlandlord Termination Right Modifying (to the extent of any inconsistency
between such provisions and this Paragraph 21) the provisions of Article 38 of
the Overlease) as the same are incorporated into this Sublease by reference, in
the event that Overlandlord shall exercise Overlandlord's termination right
pursuant to Article 43 of the Overlease, then Subtenant shall surrender
possession of the Sublease Premises in the required condition by the clay
immediately preceding the Early Termination Date. If this Sublease shall have
been in full force and effect as of the clay immediately preceding the Early
Termination Date, then Sublandlord shall, within ten (I 0) days following
Sublandlord's receipt thereof, pay to Subtenant, an




--------------------------------------------------------------------------------




amount equal to the Termination Payment that Overlandlord shall have paid to
Sublandlord. It is hereby agreed that the provisions of Article 43 of the
Overlease, as the same are incorporated into this Sublease by reference, shall
not be construed in a manner that would grant Sublandlord the right to terminate
this Sublease independently of a corresponding termination of the Overlease by
Overlandlord.


1.Right of First Offer. Modifying (to the extent of any inconsistency between
such provisions and this Paragraph 22) the provisions of Article 43 of the
Overlease) as the same are incorporated into this Sublease by reference,
provided that this Sublease shall be in full force and effect, Sublandlord shall
(i) deliver to Subtenant copies of any notices received by Sublandlord pursuant
to Article 43 of the Overlease, and (ii) upon Subtenant's written request ,
delivered to Sublandlord at least two (2) days prior to the latest date by which
Sublandlord may exercise the same, Sublandlord shall exercise Sublandlord's
right of first offer to lease the Expansion Space upon the Offered Terms, or if
applicable, More Favorable Terms. Sublandlord and Subtenant shall thereupon,
promptly and in good faith enter into an amendment of this Sublease reasonably
acceptable to Sublandlord and Subtenant to provide for (a) the inclusion of the
Expansion Space in the Sublease Premises, (b) payment of Fixed Rent for the
expansion
space i n the same amount that shall be payable pursuant to the Overlease, (c)
and any other terms that are applicable to Sublandlord's leasing of the
Expansion Space from Overlandlord. In the event that Overlandlord shall fail to
deliver the Expansion Space by the Outside Expansion
Space Termination Date, then at Subtenant 's written request, which must be
delivered to Sublandlord at least two (2) days prior to the latest date by which
Sublandlord may give such notice, Sublandlord shall provide Overlandlord with
written notice of Sublandlord's cancellation of Sublandlord's Notice of
Exercise.


1.Extension Option. Modifying (to the extent of any inconsistency between such
provisions and this Paragraph 23), the provisions of Article 44 of the
Overlease) as the same are incorporated into this Sublease by reference,
provided that this Sublease shall be in full force and effect, then at Subtenant
's written request, which must be delivered to Sublandlord (in each instance):
(i) no more than twenty (20) days prior to the earliest date upon which
Sublandlord may exercise the same, and (ii) no less than twenty (20) days prior
to the latest date upon which Sublandlorcl may exercise the same (a) Sublandlord
shall exercise the Extension Option for the First Extension Term, and (b) (if
the Extension Option for the First Extension Tenn shall have been exercised)
Sublandlord shall exercise the Extension Option for the Second
Extension Tenn. If Subtenant shall have requested Sublandlord to exercise the
Extension Option for the First Extension Term, then upon Sublandlord's exercise
of the First Extension Option, the Tenn of this Sublease shall thereafter be
extended for the First Extension Term upon the same terms and conditions
pursuant to which the Overlease shall have been extended, except that the Term
of this Sublease shall end on the day immediately preceding the expiration elate
of the First Extension Term. If Subtenant shall have requested Sublandlord to
exercise the Extension Option for the Second Extension Term, then upon
Sublandlord's exercise of the Second Ex tension Option, the Term of this
Sublease shall thereafter be extended for the Second Extension Term upon all of
the terms and conditions pursuant to which the Overlease shall have been
extended, except that the term of this Sublease shall end on the day the
immediately preceding the expiration date of the Second Extension Tenn.
Furthermore (y) if Subtenant shall exercise the Extension Option for the First
Extension Term, then Sublandlord shall permit Subtenant to remain in the
Sublease Premises, at no additional cost, on the clay that immed iately precedes
the commencement elate for the First Extension Term, and (b) if Subtenant shall
exercise the
Extension Option for the Second Extension Term, then Sublandlord shall permit
Subtenant to remain in the Sublease Premises, at no additional cost, on the day
that immediately precedes the commencement date for the Second Extension Term.
Sublandlord hereby assigns to Subtenant, Sublandlord's right to designate an
Independent Broker in connection with any arbitration to determine the fair
market rental value of the Sublease Premises for the Second Ex tension Term .






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this Sublease
as of the day and year first written above .


SUBLANDLORD:


MACANDREWS & FORBES GROUP, LLC




By:    ____________________
Name :
Title:






SUBTENANT:


SIGA TECHNOLOGIES, INC ..
By:______________________________
Name :
Title:






--------------------------------------------------------------------------------




EXHIBIT A


Overlease


